Citation Nr: 0909378	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for chronic lumbosacral 
strain. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served in the United States Army Reserves (USAR) 
from September 1980 to September 2003.  Service personnel 
records detail that the Veteran had various periods of active 
duty, active duty for training (ADT), and inactive duty for 
training (INADT) until she was found medically disqualified 
and discharged from USAR, effective from September 1, 2003.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claims for 
entitlement to service connection for a left foot condition 
and for chronic lumbosacral strain.

In February 2009, a Deputy Vice-Chairman of the Board denied 
the December 2008 motion of the Veteran's representative to 
advance this appeal on the Board's docket.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate her claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A pre-existing left foot disorder is shown to have been 
aggravated during ADT and INADT.

3.  Chronic lumbosacral strain is not shown to be the result 
of any disease or injury sustained during ADT, or as the 
result of an injury sustained during INADT.




CONCLUSIONS OF LAW

1.  A left foot disorder was aggravated during periods of ADT 
and INADT.  38 U.S.C.A. §§ 101, 106 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.6, 3.303 (2008).

2.  Chronic lumbosacral strain is not shown to be the result 
of any disease or injury incurred in or aggravated during 
ADT, or as the result of an injury incurred in or aggravated 
during INADT.  38 U.S.C.A. §§ 101, 106 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.6, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a left foot disorder and lumbosacral spine was received in 
September 2003.  Thereafter, she was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
September 2003, January 2004, and October 2007.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing her claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate her claims, and provided other 
pertinent information regarding the VCAA.  Thereafter, the 
claims were reviewed and a statement of the case was issued 
in August 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in October 
2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her is claims during the course of this appeal.  
Her service treatment records, service personnel records, and 
private treatment records pertaining to her claimed 
disabilities have been obtained and associated with her 
claims file.  The Veteran was provided with a VA examination 
to assess the current nature and etiology of her claimed left 
foot and low back disabilities on appeal.  Numerous but 
unsuccessful attempts were made to verify the Veteran's exact 
periods of ADT and INADT, including contacting the Veteran 
and requesting that she provide any information in that 
regard to the RO. 

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.

As a preliminary matter, the Board notes that the available 
reserve service personnel records do not clearly show when 
the Veteran was on active duty, ADT, or INADT during her 
lengthy period of reserve service from 1980 to 2003.  The 
Veteran's only DD Form 214 of record details that the Veteran 
had a period of active duty (for training only) from January 
1982 to March 1982 as well as indicated that the Veteran had 
prior active service for 2 months and 23 days.  A 
Chronological Statement of Retirement Points associated with 
the record only lists the amount of days in each year time 
period from 1980 to 2003 that the Veteran served on inactive 
and active duty.  The retirement points statement further 
reflects that the Veteran received active points for various 
dates from September 2002 to July 2003 as well as active 
points (attendance on Active Duty, Active Duty for Training, 
or Annual Training) for the time period from July 31, 2003 to 
August 18, 2003.  Service treatment records also indicate 
that the Veteran served on active duty in 1980, as a December 
1980 treatment record details that the Veteran elected not to 
have an examination upon separation from active duty.  While 
the Veteran has indicated she did not receive a Medical 
Evaluation Board (MEB), an August 2003 service record clearly 
detailed that she was medically disqualified from USAR. 

The RO has done a thorough job of attempting to verify the 
Veteran's periods of active service from National Personnel 
Records Center (NPRC), Defense Personnel Records Imagining 
System (DPRIS), the commander of the Veteran's USAR unit, the 
Department of the Army - U. S. Army Human Resources Command 
(AHRC), AR-PERSCOM, the Military Personnel Office at Fort 
Story, and Headquarters of the 99th Regional Readiness 
Command.  They contacted the Veteran in this regard, and she 
was unable to provide any verification of her exact dates of 
ADT or INADT.  The Board will proceed based on the 
information of record.

Laws and Regulations

Active duty includes any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6 (2008)

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ADT or from injury incurred or aggravated 
while performing INADT.  See 38 U.S.C.A. §§ 101(24), 106, 
1110 (West 2002).  

Presumptive periods do not apply to ADT or INADT.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 
Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, is 
not for application in this appeal for the Veteran's ADT or 
INADTA service in the USAR.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Left Foot Disorder

The Veteran contends that she currently suffers from a pre-
existing left foot disability that was aggravated during 
service due to boots and physical training.  

Service treatment records include an August 1980 USAR 
enlistment examination report which noted that the Veteran 
had scars on her feet and flat feet.  A November 1980 
treatment record showed findings of bilateral foot pain and 
bilateral pes planus.  During a verified period of ACDUTRA in 
February 1982, the Veteran complained of foot pain and a 
history of being shot in the foot.  Multiple reserve service 
treatment records detail findings of posttraumatic/surgical 
foot pain, abnormal feet, bilateral pes planus, arthritis in 
feet, and possible neuroma as well as continually note that 
the Veteran had a history of a shotgun wound to the feet 
prior to service.  A May 1988 treatment record detailed that 
the Veteran was about to start a two week period of ACDUTRA, 
had an old gunshot wound that existed prior to service, and 
had a problem wearing boots.  In a May 1988 private treatment 
record from Portsmouth Orthopaedic Association, the Veteran 
indicated that she had suffered multiple left foot injuries 
prior to service due to a shotgun wound, water kettle burn, 
and a lawnmower accident.  Private treatment notes show that 
the Veteran underwent several left foot surgical procedures 
in August 1990 and June 1991 at Portsmouth General Hospital 
and received private treatment from P.R.G., D.P.M. from 1991 
to 2005 for her lower extremity conditions.  Additional 
service treatment notes dated in June 1995 show that the 
Veteran suffered a left foot injury after three days of 
physical training and had chronic pain and retained metallic 
fragments.  A November 1995 Physical Profile and service 
treatment record detailed findings of posttraumatic/surgical 
foot pain.  A November 1995 service X-ray report revealed 
innumerable metallic fragments in bilateral feet.  

In an April 2004 VA fee-based examination report, the Veteran 
detailed that she was shot with a 16 gauge shotgun in the 
left foot in 1967, again injured her foot during basic 
training, and has suffered from degeneration of her bones 
since 1981.  The physician diagnosed status post shotgun 
injury of the left foot with scar.  A left foot X-ray report 
revealed multiple small metallic fragments in soft tissue of 
left foot and ankle status post shotgun wound.  The physician 
did not provide an opinion as to the etiology of her current 
foot disability, including whether it was aggravated during 
her periods of USAR duty.  In a June 2005 statement, P.R.G., 
D.P.M. indicated that the Veteran had suffered a gunshot 
wound during childhood.  He had been her physician since 1991 
and had followed through her years of service.  He opined 
that military service almost certainly aggravated the 
Veteran's current left foot condition and caused acceleration 
in her traumatic arthritis. 

The Veteran's left foot problems have been well-documented.  
There are notes in her service treatment records that she 
complained of left foot problems.  There are indications that 
army boot caused problems with her foot, and that she was 
given arch supports, special boots, placed of a profile for 
her feet, and requested to perform her duties in tennis 
shoes.  Although given the opportunity to get an opinion 
regarding aggravation of the left foot, VA neglected to do 
so.  The only pertinent opinion concedes aggravation of the 
left foot during service.  This, resolving all doubt in the 
Veteran's favor, service connection for a left foot disorder 
is allowed. 

Lumbosacral strain

The Veteran asserts that she suffers from a lumbar spine 
condition incurred during reserve service. 

Service treatment notes detail findings of low back strain in 
an October 1998 treatment note and degenerative disc disease 
at L4-5 and L5-S1 in a September 2002 Physical Profile.  An 
April 1998 electromyography (EMG) study from Southeastern 
Neurology Group revealed no electrophysiologic evidence of a 
lumbosacral radiculopathy.  Private treatment notes dated 
from 1998 to 2001 from the Center for Arthritis and Rheumatic 
Diseases detail MRI findings of disc bulges at L4-5 and L5-S1 
with midline annular tear posteriorly at L4-5 as well as note 
that the Veteran suffered from back pain and lumbar strain 
aggravated by work activities.  Additional private treatment 
records dated in March and April 2002 from the Spine Center 
of Hampton Roads note that the Veteran complained of a decade 
of back and leg pain but did not have any spine pathology.  
The examiner listed an assessment of radicular pain syndrome 
with no evidence neurology.  In an April 2004 VA fee-based 
examination report, the Veteran detailed that she has been 
treated for degenerative disc disease since 1998 and the 
physician diagnosed chronic lumbar strain.  

While service treatment records note the complaint of low 
back pain, it is not show that this is the result of a 
disease or injury that occurred during ADT, nor is there 
evidence that this is a result of an injury that happened 
during INADT.  Further, none of the post service medical 
records either VA or non-VA provide an opinion relating the 
current back pathology to service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the appellant is 
competent to provide evidence of visible symptoms, she is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Board has considered all of the evidence of record as 
well as the Veteran's contentions; however, the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.

ORDER

Entitlement to service connection for a left foot disorder is 
allowed.

Entitlement to service connection for lumbosacral strain is 
denied.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


